Cross appeals from a judgment of the Supreme Court at Special Term, entered August 27, 1980 in Warren County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the designating petition designating appellant Katz as a candidate of the Republican Party for the office of County Court Judge and Surrogate of Warren County in the September 9, 1980 primary election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Greenblott, Kane and Casey, JJ., concur; Herlihy, J., not taking part.